IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

AFP MANAGEMENT CORP./                NOT FINAL UNTIL TIME EXPIRES TO
FLORIDA PREFERRED                    FILE MOTION FOR REHEARING AND
ADMINISTRATORS, INC.                 DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D14-0824

v.

JOSE MARTINEZ,

      Appellee.


_____________________________/

Opinion filed September 24, 2014.

An appeal from an order of the Judge of Compensation Claims.
Robert D. McAliley, Judge.

Date of Accident: May 5, 2013

Ben H. Cristal and Michael L. Cantrell of Cristal Law Group, Tampa, for Appellant.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, Steven Miller of
Kaplan & Miller, P.A., Coral Gables, for Appellee.




PER CURIAM.

      AFFIRMED.

CLARK, WETHERELL, and MAKAR, JJ., CONCUR.